EXHIBIT 10.3

     
 
  Non-Executive Form  
 
  Grant No. _________  
 
o   Participant’s Copy  
 
o   Company’s Copy

Arbitron Inc.
2008 Equity Compensation Plan
Restricted Stock Unit Agreement
To ____________:
     Arbitron Inc. (the “Company”) has granted you (the “Grant”) restricted
stock units (“RSUs”) as set forth on Exhibit A to this Agreement (the “RSUs”)
under its 2008 Equity Compensation Plan (the “Plan”), subject to the Vesting
Schedule specified on Exhibit A.
     The Grant is subject in all respects to the applicable provisions of the
Plan. This Agreement does not cover all of the rules that apply to the Grant
under the Plan, and the Plan defines any capitalized terms in this Agreement
that this Agreement does not define.
     In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

      Vesting Schedule  
The Grant becomes nonforfeitable (“Vested”) as to some or all of the RSUs only
as provided on Exhibit A.
   
 
Distribution Dates  
You will receive a distribution of shares (the “Shares”) of Company common stock
(“Common Stock”) equivalent to your Vested RSUs as soon as practicable following
the dates on which you become Vested (the “Distribution Dates” as provided in
Exhibit A, subject to any overriding provisions in the Plan.
   
 
Limited Status  
You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to the Shares, unless and until the Shares have
been issued to you on the Distribution Date(s). You will, however, receive
dividend equivalents (“Dividend Equivalent Rights”) with respect to the Vested
RSUs, measured using the Shares they represent, with the amounts convertible
into full or fractional additional Vested RSUs based on dividing the Dividend
Equivalent Rights by the Fair Market Value (as defined in the Plan) as of the
date of dividend distribution and holding the resulting additional Vested RSUs
for distribution as provided for the RSUs with respect to which they were
issued.
   
 
Voting  
RSUs cannot be voted. You may not vote the Shares unless and until the Shares
are distributed to you.
   
 
Transfer
Restrictions  
You may not sell, assign, pledge, encumber, or otherwise transfer any interest
(“Transfer”) in the Shares until the Shares are distributed to you.

 



--------------------------------------------------------------------------------



 



      and Forfeiture  
Any attempted Transfer that precedes the Distribution Date for such Shares is
invalid.
   
 
   
Unless the Administrator determines otherwise at any time or Exhibit A provides
otherwise, if your service with the Company terminates for any reason before all
of your RSUs are Vested, then you will forfeit such unvested RSUs (and the
Shares to which they relate) to the extent that such RSUs do not otherwise vest
as a result of the termination. The forfeited RSUs will then immediately revert
to the Company. You will receive no payment for RSUs that you forfeit.
   
 
Additional
Conditions  
The Company may postpone issuing and delivering any Shares for so long as the
Company determines to be advisable to satisfy the following:
to Receipt  
 
   
its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;
   
 
   
its receiving proof it considers satisfactory that a person or entity seeking to
receive the Shares after your death is entitled to do so;
   
 
   
your complying with any requests for representations under the Grant and the
Plan; and
   
 
   
its or your complying with any federal, state, or local tax withholding
obligations.
   
 
Taxes and Withholding  
The RSUs provide tax deferral, meaning that they are not taxable to you until
you actually receive Shares on or around each Distribution Date. You will then
owe taxes at ordinary income tax rates as of each Distribution Date at the
Shares’ value.
   
 
   
The Company is required to withhold (in cash from salary or other amounts owed
you) the applicable percentage of the value of the Shares on the Distribution
Date, regardless of whether you sell them. If the Company does not choose to do
so, you agree to arrange for payment of the withholding taxes and/or confirm
that the Company is arranging for appropriate withholding.
   
 
Additional
Representations
from You  
If you receive Shares at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Act that covers
issuances of Shares to you, you must comply with the following before the
Company will release the Shares to you. You must:
   
 
   
represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and

-2-



--------------------------------------------------------------------------------



 



         
agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:
   
 
   
a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or
   
 
   
the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.
  Additional
Restriction  
You will not receive the Shares if issuing the Shares would violate any
applicable federal or state securities laws or other laws or regulations.
   
 
No Effect on
Employment
or Other
Relationship  
Nothing in this Agreement restricts the Company’s rights or those of any of its
affiliates to terminate your employment or other relationship at any time, with
or without cause. The termination of your relationship, whether by the Company
or any of its affiliates or otherwise, and regardless of the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance agreement or plan.
   
 
No Effect on
Running Business  
You understand and agree that the existence of the RSU will not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.
   
 
Section 409A  
This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Vested portion is increased in connection with your “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) you are then a “specified employee” within the meaning
of Section 409A at the time of such separation from service (as determined by
the Company, by which determination you agree you are bound) and (y) the payment
under such accelerated RSUs will result in the imposition of additional tax
under Section 409A if paid to you within the six month period following your
separation from service, then the payment under such accelerated RSUs will not
be made until the earlier of (i) the date six

-3-



--------------------------------------------------------------------------------



 



         
months and one day following the date of your separation from service or
(ii) the 10th day after your date of death, and will be paid within 10 days
thereafter. Neither the Company nor you shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A. In any event, the Company
makes no representations or warranty and shall have no liability to you or any
other person, if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.
   
 
Unsecured
Creditor  
This Agreement creates a contractual obligation on the part of the Company to
make payment under the RSUs credited to your account at the time provided for in
this Agreement. Neither you nor any other party claiming an interest in deferred
compensation hereunder shall have any interest whatsoever in any specific assets
of the Company. Your right to receive payments hereunder is that of an unsecured
general creditor of Company.
   
 
Governing Law  
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
   
 
Notices  
Any notice you give to the Company must follow the procedures then in effect. If
no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary. If mailed, you should address it
to the Company’s Secretary at the Company’s then corporate headquarters, unless
the Company directs participants to send notices to another corporate department
or to a third party administrator or specifies another method of transmitting
notice. The Company and the Administrator will address any notices to you at
your office or home address as reflected on the Company’s personnel or other
business records. You and the Company may change the address for notice by like
notice to the other, and the Company can also change the address for notice by
general announcements to participants.
   
 
Plan Governs  
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan will control.

     
 
  Arbitron Inc.
 
   
Date: ____________
  By: ___________________________
 
   

-4-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     I acknowledge I received a copy of the Plan. I represent that I have read
and am familiar with the Plan’s terms. I accept the Grant subject to all of the
terms and provisions of this Agreement and of the Plan under which the Grant is
made, as the Plan may be amended in accordance with its terms. I agree to accept
as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

     
Date: _______________
  _____________________________________
 
   
 
  Name: ________________________________

     No one may sell, transfer, or distribute the securities covered by the
Grant without an effective registration statement relating thereto or an opinion
of counsel satisfactory to the Company or other information and representations
satisfactory to the Company that such registration is not required.

-5-



--------------------------------------------------------------------------------



 



Grant No. _________
Arbitron Inc.
2008 Equity Compensation Plan
Restricted Stock Unit
Exhibit A
Recipient Information:
Name:            _____________________
Signature: X _____________________
Grant Information:

     
RSUs: _______________
  Date of Grant: __________________

      Vesting Schedule  
The Grant is Vested as to one-fourth of the RSUs on each of the next four one
year anniversaries of the Date of Grant (each a “Vesting Date”), assuming you
remain a service provider to the Company through those dates.
   
 
Grant Expiration Rules  
Except as otherwise provided in an employment, retention, or other individual
agreement covering you, you will forfeit any unvested portions of the Grant
immediately when you cease to be employed by (or a member of the Board of) the
Company for reasons other than death, disability, or your Retirement. If your
employment ends for death, disability, or your Retirement, you will become fully
Vested at that date.
   
 
   
“Retirement” means the termination (other than for Cause or by reason of death
or disability) of your employment or other service on or after the date on which
you have attained the age of 55 and have completed 10 years of continuous
service to the Company or any Subsidiary (such period of service to be
determined in accordance with the retirement/pension plan or practice of the
Company or Subsidiary then covering you, provided that if you are not covered by
any such plan or practice, you will be deemed to be covered by the Company’s
plan or practice for purposes of this determination).
   
 
   
“Cause” will have the meaning set forth in any employment or other agreement or
policy applicable to you or, if no such agreement or policy exists, will mean
(i) dishonesty, fraud, misrepresentation, theft, embezzlement or injury or
attempted injury, in each case related to the Company or any Subsidiary,

-6-



--------------------------------------------------------------------------------



 



         
(ii) any unlawful or criminal activity of a serious nature, (iii) any breach of
duty, habitual neglect of duty or unreasonable job performance, or (iv) any
material breach of any employment, service, confidentiality or noncompete
agreement entered into with the Company or any Subsidiary.
   
 
   
If a Change in Control Event (as defined in the Plan) occurs before the final
Distribution Date and the Change in Control Event also would be an event
described in Treas. Reg. Section 1.409A-3(i)(5), any unvested RSUs you then hold
will fully Vest. A Change in Control Event that does not comport with that
regulation will not cause full Vesting unless otherwise permitted by
Section 409A.
   
 
Distribution Dates  
The Distribution Date for Shares will be the date the Company selects between
the applicable Vesting Date and March 15 of the following calendar year.

-7-